Citation Nr: 1030351	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-27 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from July 1971 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for PTSD.

Although the December 2006 RO rating decision considered whether 
new and material evidence had been submitted to reopen a claim 
for service connection for PTSD, the Board notes that the 
subsequent statement of the case (SOC) in August 2007 and 
supplemental statements of the case (SSOCs) dated in June 2008 
and April 2010, did not considered whether new and material 
evidence was submitted, but rather, considered the claim on the 
merits - as entitlement to service connection for PTSD.  
Nonetheless, regardless of the RO's actions, the Board notes that 
the correct issue before the Board is as stated on the first page 
of the present decision.  Before the Board may reopen a 
previously denied claim, it must conduct an independent review of 
the evidence to determine whether new and material evidence has 
been presented or secured sufficient to reopen a prior final 
decision.  Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 
(Fed. Cir. 1996).  Furthermore, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for the 
Board to reopen the claim.  McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).

The Board also notes that the U.S. Court of Appeals for Veterans 
Claims has recently held that the Board must broadly construe 
claims, and in the context of psychiatric disorders, must 
consider other diagnoses for service connection when the medical 
record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Accordingly, the issue on the title page of this decision/remand 
reflects the expanded issue on appeal as a result of the Clemons 
decision.

The issue of service connection for a psychiatric disability, to 
include PTSD, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. By March 2003 rating decision, the RO found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for PTSD, based on findings 
that the Veteran had not reported any in-service stressors that 
could be verified and because the diagnosis of PTSD had not been 
linked to a confirmed in-service stressor.  The Veteran was 
notified of the rating decision, but did not timely perfect an 
appeal of the decision.  Thus, the March 2003 RO rating decision 
became final and it is the last final disallowance of the claim 
for service connection for PTSD.  

2. Evidence received subsequent to the final March 2003 RO rating 
decision, regarding the claim for service connection for a 
psychiatric disability, to include PTSD, was not previously 
submitted to agency decisionmakers, related to an unestablished 
fact necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating that claim.


CONCLUSIONS OF LAW

1. The March 2003 RO rating decision which found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for PTSD is the last previous 
final disallowance of that claim.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2009).

2. Evidence received since the March 2003 RO rating decision is 
new and material, and the Veteran's claim for service connection 
for PTSD may be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board points 
out that the VCAA expressly provides that nothing in the Act 
"shall be construed to require [VA] to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title."  38 U.S.C.A. § 5103A(f).

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, e.g. Kent 
v, Nicholson, 20 Vet. App. 1 (2006), in addition to the duties 
imposed on the underlying claim of service connection, the Board 
finds that, in view of the Board's favorable disposition of the 
claim presently being decided with respect to reopening the claim 
for service connection for a psychiatric disability, to include 
PTSD, the VCAA and its implementing regulations do not prevent 
the Board from rendering a decision as to this issue.

II. Factual Background and Analysis

To reopen a claim following a final decision, the Veteran must 
submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  

By March 2003 rating decision, the RO denied service connection 
for PTSD, essentially based on findings that the Veteran had not 
reported any in-service stressors that could be verified and 
because the diagnosis of PTSD had not been linked to a confirmed 
in-service stressor.  The Veteran was notified of this rating 
decision, he filed a notice of disagreement (NOD), and an SOC was 
issued, but then he did not file a timely substantive appeal to 
perfect the appeal.  Thus, the March 2003 RO rating decision 
became final.  It is the last final disallowance of the claim for 
service connection for PTSD.

The evidence of record at the time of the March 2003 RO rating 
decision included the Veteran's STRs, VA treatment records, and 
the Veteran's statements.  STRs showed no report of or finding of 
PTSD.  In January 1977 he was seen for chest pain and epigastric 
burning, and having an upset stomach, and the diagnoses included 
anxiety reaction.  In December 1980, he was referred to 
psychiatry for an evaluation due to difficulty with hostility and 
anger.  He reported being angry and frustrated about difficulties 
in his marriage and his wife was seeking a divorce.  Mental 
status examination showed no functional or organic thought 
process disorder, and that he appeared moderately depressed and 
obsessive about the situation.  The diagnosis was marital 
maladjustment and adjustment reaction of adult life.  On December 
6, 1983, the veteran was seen for follow-up after his 
hospitalization for acute intoxication.  He was noted to be 
mildly depressed and the assessment was adjustment disorder with 
mixed emotional features.  Later, in December 1983, the Veteran 
was seen by mental health services and the diagnosis was 
recurrent major depression.  He was referred to PCC, where the 
doctor was reluctant to initiate anti-depressants in the Veteran 
at that time.  In January 1984, he was seen in mental health 
services, and reported auditory and visual hallucinations and 
suicidal ideations were present.  The diagnosis was rule out 
borderline personality disorder.  He was referred for inpatient 
psychiatric evaluation/treatment with possible follow on to 
alcoholic rehabilitation center.  A separation examination in 
June 1985 showed he was evaluated as normal on psychiatric 
examination.  

VA treatment records dated in 1998 and 2002 showed diagnoses of 
PTSD; PTSD with psychosis; PTSD, chronic, severe, with psychotic 
features; history of schizophrenia; dissociative disorder versus 
disassociation secondary to organic cause; and schizophrenia.  In 
a May 1998 VA treatment record it was noted that the Veteran 
reported he was not in direct combat situations except for one 
time in the Persian Gulf War and his ship was fired on by machine 
guns on an oil rig in the gulf.  He also reported witnessing the 
death of a friend who was a pilot crashing into the sea while 
trying to take off from the aircraft carrier he was assigned to.  
In an October 2002 VA treatment record it was noted that the 
Veteran reported that he had thoughts of a man that was burned in 
the hands and face during service, on the USS Enterprise in 1975, 
during the Vietnam evacuation; and that in 1985 on the USS 
Cushing they took fire several times from the Iranians.  

Also, in support of his claim, the Veteran submitted several 
statements describing his in-service stressor events.  In March 
1999, he described multiple in-service stressor events, including 
being subjected to constant yelling and no sleep in boot camp; 
having to do drills onboard ship; having fires onboard the USS 
Enterprise in 1975 and having to help a man suffering from smoke 
inhalation; witnessing "Steve", a squadron lieutenant pilot, 
crashing his plane; seeing an empty missile launcher while 
onboard the USS Cushing in 1985 and saw places that had been hit 
by missiles; was on a mail helicopter going from Bahrain to USS 
Cushing and had to do missile evasion tactics to avoid Iraqi war 
jet's missile system; being in a mobile construction battalion 
and practicing fire fights from 1971 to 1974; and using a 50 cal 
machine gun on the USS Cushing in 1985 and taking return fire 
from Iraqis and Iranians.  In a November 2002 statement, the 
Veteran reiterated some of his prior stressor events, including 
helping a person who was burned on his hands and face while 
onboard the USS Enterprise in summer 1975; seeing a pilot, 
"Steve" go down on an EA-6B Intruder from the "Carrier 
Enterprise" in "March, April, or so... in 1975"; and while in 
the Persian Gulf War Zone in 1984 and 1985, taking return fire 
Iranians.  He also described an incident in boot camp, between 
July and September 1971, when they lost two men who hung 
themselves on the fence separating the Navy and Marine corps boot 
camps.  In a December 2002 statement, the Veteran reported that 
he was aboard the USS Enterprise from December 1974 to June 1975, 
and that during that time frame they went to the South China Sea 
and participated in the evacuation of personnel from Vietnam, who 
were brought onboard ship by a helicopter "which was followed by 
pure mayhem".  He also reported that during that time there were 
a series of fires that were racially motivated and it was during 
one of the fires that he had to assist with a badly burned 
crewman.  

Evidence submitted subsequent to the RO's March 2003 rating 
decision includes the Veteran's service personnel records; a VA 
examination report dated in March 2004; VA treatment records; 
additional stressor statements from the Veteran; letters from 
Great Lakes Naval Hospital indicating there were no records 
available for the Veteran; and a response letter from U. S. Army 
and Joint Services Records Research Center (JSRRC).  For the 
purpose of determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. 
App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The Board notes that effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing in some cases the evidentiary standard for 
establishing the required in-service stressor.  See 75 Fed. Reg. 
39843 (July 13, 2010; 75 Fed. Reg. 41092 (July 15, 2010) 
(correcting an error as to the effective date in the Federal 
Register publication of July 13, 2010); 38 C.F.R. § 3.304(f)(3).  
This regulatory revision adds to the types of PTSD claims that VA 
will accept credible lay testimony alone as being sufficient to 
establish occurrence of an in-service stressor, without 
undertaking other development to verify the Veteran's account.  
The primary effect of the amendment of 38 C.F.R. § 3.304(f) is 
the elimination of the requirement for corroborating evidence of 
a claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The Board 
notes that this regulatory revision is applicable to this 
Veteran's claim for service connection for PTSD because his claim 
was appealed to the Board before July 13, 2010, but not decided 
by the Board as of that date.  

The revised regulation provides, in pertinent part, that the 
following provision applies to claims for service connection of 
PTSD diagnosed during service or based on the specified type of 
claimed stressor:  If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(3)(f).

The Board notes that the RO has previously considered the 
Veteran's claim for service connection for PTSD (and claim to 
reopen) under the provisions of § 3.304(f) extant at the time, 
and the claim was properly denied.  However, the new § 
3.304(f)(3) has significantly relaxed the evidentiary burden for 
establishing occurrence of an in-service stressor.  As noted 
above, the regulatory revision has eliminated the requirement 
that the claimed in-service stressor be corroborated by credible 
supporting evidence if the claimed stressor is related to the 
Veteran's "fear of hostile military or terrorist activity" and 
is consistent with the "places, types, and circumstances of the 
Veteran's service."  Thus, the Board will consider the Veteran's 
claim to reopen under the newly revised regulation.  

Turning to the evidence submitted subsequent to the RO's March 
2003 rating decision, to determine whether new and material 
evidence has been submitted, the Board notes that service 
personnel records show that the Veteran was assigned to ATKRON 97 
(Attack Squadron 97) from April 1974 through January 1976, and 
that he was stationed onboard the USS Enterprise (CVAN-65) in 
1974 and 1975, and stationed onboard the USS Cushing from January 
1983 through July 1985.

On the March 2004 VA examination report, the examiner indicated 
that the Veteran had a rather extensive history as far as 
psychiatric treatment was concerned, and that he was first 
treated for psychiatric disorders while in the military in 1984.  
The Veteran reported he was treated as an inpatient at Great 
Lakes Naval Hospital for mild schizophrenia and drug and alcohol 
abuse, and also was treated in the early 1980s at the Tulsa VA 
outpatient clinic in the mental health unit.  The Veteran also 
reported he was a cook on the USS Enterprise and on his way to 
Vietnam a series of fires occurred onboard the ship and he helped 
a fireman who had been burned.  He also reported a pilot friend 
named Steve was killed while flying off the aircraft carrier, and 
that there were four men onboard the plane and the other three 
lived, and the Veteran reportedly watched his happen on a closed 
circuit television.  The diagnoses included schizophrenia, 
residual type, chronic, fairly well controlled with medication; 
and history of PTSD symptoms.  

VA treatment records dated from 2005 through 2010 showed that the 
Veteran continued to receive mental health treatment for his 
variously diagnosed psychiatric disabilities, including PTSD, 
schizophrenia, paranoid schizophrenia, psychosis, mood disorder, 
and depression.  

Received in September 2006 from the Veteran was a completed 
Statement in Support of Claim for Service connection for PTSD (VA 
Form 21-0781) in which he reported that while onboard the USS 
Enterprise in approximately April 1975, in the South China Sea 
off the coast of Vietnam, he witnessed a friend "Steve" take 
off in an A-6 intruder that never got airborne, and then crashed, 
and was never recovered.  He also reported that while onboard the 
USS Cushing in 1985, they were attacked by possibly Iranians in 
the Persian Gulf and they returned fire.  Finally, he reported 
that sometime in November or December 1974 there was a fire while 
he was onboard the USS Enterprise, and a friend of his was 
burned.  

Received in December 1007 was an additional statement from the 
Veteran in which he reported that the person who was killed when 
he tried to take off in a plane from the USS Enterprise was Steve 
Porovich, LCDR.  He indicated he could not remember the last name 
until he visited the traveling Vietnam Memorial Wall.  

In a memorandum dated in February 2009, the JSRRC coordinator at 
the RO indicated that based on a review of the Veteran's STRs it 
was reasonable to believe that he was onboard that vessel for the 
entire period from February 4, 1974 to May 1, 1975.  The JSRRC 
coordinator reviewed the command history for the USS Enterprise 
for 1974 and 1975 and confirmed that on July 24-25, 1975 the ship 
went to an actual "General Quarters" when a fire broke out in 
the ship's newly installed VAST spaces, and although the fire was 
serious, it was extinguished with no injury.  The JSRRC 
coordinator indicated that there was no evidence in the records 
that the fire in July 1974 was racially motivated, although the 
Veteran reported it was.  Additionally, the command history 
showed that on January 13, 1975 the USS Enterprise lost an EA-6B 
electronic warfare aircraft, and that within 15 seconds the 
aircraft flamed out and settled in the water.  Two of the four 
crewmen were unharmed, one had back injuries, and one died, named 
Jack Pederson.  The JSRRC coordinator indicated that even though 
the exact details of the events (stressors) reported by the 
Veteran are not same, the evidence of record supports the 
Veteran's lay testimony that there was a fire and a plane crash 
that killed a crew member while the Veteran served aboard the USS 
Enterprise.  

Received from the JSRRC in April 2010, was a response in which it 
was noted that a review of the Naval Historical Center Order of 
Battle for Carriers and Carrier-based Squadrons in the Western 
Pacific (WESTPAC) and Vietnam for the period of 1974-1975 showed 
that the Attack Squadron 97 (VA-97) was deployed on the USS 
Enterprise (CVAN-65) during the 1974-1975 WESTPAC deployment 
during the period from September 17, 1974 to May 20, 1975.  A 
review of the 1975 command history submitted by the VA-97 showed 
that the squadron provided support for the evacuation of Saigon 
during the month of April 1975, and that the VA-97 reached a new 
safety milestone on May 16, 1975 when they surpassed three years 
of accident-free flying.  It was noted that the history did not 
document the incident as described by the Veteran.  The JSRRC 
noted review of the 1975 command history submitted by the USS 
Enterprise (CVAN-65), which revealed that on April 29, 1975, 
Operation Frequent Wind - the evacuation of US personnel and 
foreign nations from Saigon and Vung Tau - was executed by the 
USS Enterprise.  It was also noted that the USS Enterprise was 
called upon to provide air support for the helicopter evacuation 
of South Vietnam, flying 95 sorties in support of the operation, 
and that during Operation Frequent Wind, a downed A-7 Corsair (no 
squadron name) from the ship proved to be the last rescue of the 
Vietnam era and in a separate incident, another A-7E Corsair (no 
squadron name) was lost due to undetermined causes, with no 
casualties reported, on April 29, 1975.  JSRRC indicated that the 
history did not document an A-6 Intruder accident as described by 
the Veteran.  Finally, the JSRRC indicated they coordinated 
research with the Naval History and Heritage Command, which does 
not maintain a 1984 command history for the USS Cushing (DD-985).  
JSRRC indicated that a review of the November 1-30, 1984 deck 
logs for the USS Cushing, which show the vessel was underway to 
its home port, San Diego, via Pago Pago and Pearl Harbor during 
that period, did not document the incidents as described by the 
Veteran.  

The Board finds that the evidence submitted subsequent to March 
2003, when looking at the record in its entirety, is new, in that 
it has not been previously considered, and is not cumulative.  In 
that regard, the Board notes that the Veteran has submitted more 
specific information regarding his reported stressors, which is 
material to the claim for service connection for PTSD because it 
addresses the issue of whether the Veteran has reported a 
verifiable stressor event.  (Although the RO made a determination 
regarding the Veteran's reported in-service stressors, based on 
the April 2010 JSRRC response, the Board notes, as will be more 
fully explained below, that there are discrepancies in the April 
2010 JSRRC response that must be clarified.)  Thus, for the 
purposes of determining whether the evidence is new and material 
only, the Board will presume the Veteran's more specific 
information regarding his reported stressors to be credible.  Cox 
v. Brown, supra; Justus v. Principi, supra.  

Additionally, on the VA examination report from 2004, the 
examiner indicated that the Veteran was first treated for 
psychiatric disorders while he was in the military in 1984, which 
is material to the claim for service connection for a psychiatric 
disability because it addresses the issue of whether the Veteran 
has a current psychiatric disability that might be related to 
service.  The Board also notes this new evidence relate to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim, as 
the evidence pertains to the significant questions of whether the 
Veteran has reported a verifiable in-service stressor event and 
whether he may have a psychiatric disorder related to service.  
Thus, this evidence associated with the record since March 2003 
is new and material and sufficient to reopen the claim of 
entitlement to service connection for a psychiatric disability, 
to include PTSD.  38 C.F.R. § 3.156.  

Although the RO has addressed the claim on the merits, namely 
entitlement to service connection for a psychiatric disability, 
to include PTSD, in the March 2004 SOC (statement of the case), 
the Board finds that for reasons specified below, this matter 
must be remanded prior to the Board addressing the merits of the 
claim.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disability, 
to include PTSD, is reopened.  To this extent only, the appeal is 
allowed.


REMAND

The Veteran contends he has PTSD as a result of several reported 
in-service stressor events.  Although he has reported multiple 
stressors, the Board notes that there are three events which he 
has reported on various occasions, provided somewhat specific 
information for, and which have been noted in VA treatment 
records.  Thus, the Board will focus on these three reported 
stressors herein - namely, (1) while stationed onboard the USS 
Enterprise, in November or December 1974 there was reportedly a 
fire and he helped a crew member that was burned; (2) while 
stationed onboard the USS Enterprise, in approximately April 
1975, he witnessed a plane crash on takeoff and his friend 
"Steve Popovich" was the only one of four crew members who was 
killed; and (3) while stationed onboard the USS Cushing in 1985, 
their ship came under fire in the Persian Gulf by Iranians.  The 
Veteran has also reported that he has had psychiatric problems 
since service, and that he was treated for mild schizophrenia in 
service in 1984 at Great Lakes Naval Hospital.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  

With regard to his reported in-service stressors, the Board notes 
that the Veteran has reported that while onboard the USS Cushing 
in 1985, while in the Persian Gulf, they came under fire and 
returned fire.  As explained below, the JSRRC examined the deck 
logs for the USS Cushing for November 1984, but not for 1985.  A 
review of the record shows that the Veteran reported on several 
occasions, including in a February 1999 statement, an October 
2002 VA treatment record, a September 2006 statement (VA Form 21-
0781), and a VA Form 9 received in August 2007, that while 
onboard the USS Cushing they came under fire in 1985 while in the 
Persian Gulf.  In November 2002, he indicated that the USS 
Cushing returned to its home port in May 1985.  The Board also 
notes that this reported stressor, of being onboard the USS 
Cushing and being fired on involves a "fear of hostile military 
or terrorist activity", although it is unclear from the record 
whether the Veteran's service onboard the USS Cushing in 1985 was 
in a location involving exposure to hostile military or terrorist 
activity.  In light of the amended regulations governing service 
connection for PTSD, as noted above, a determination should be 
made in that regard.

The Board notes that the RO relied on the response received from 
the JSRRC in April 2010 in denying the Veteran's claim, noting 
that the conceding of two of the Veteran's reported stressor 
events in the February 2009 memorandum was premature.  In that 
regard, the Board notes that there are discrepancies between the 
memorandum prepared by a "JSRRC coordinator" in February 2009 
and the response received from the JSRRC in April 2010 which need 
to be sorted out.  For example, the Board notes that in the 
February 2009 memorandum, the JSRRC coordinator indicated that a 
review of the command history for the USS Enterprise for 1974 and 
1975 confirmed a fire onboard in July 1975 and the loss of an EA-
6B aircraft in January 1975, wherein one of four crew members 
died.  In the April 2010 response, the JSRRC reviewed the 1975 
command history submitted by the VA-97 (which was deployed aboard 
the USS Enterprise from September 1974 to May 1975), which showed 
they reached a new safety milestone in May 1975 of three years of 
accident-free flying, but it was noted that in provided air 
support for the helicopter evacuation of South Vietnam in 1975, 
one plane was downed and one was lost.  The April 2010 response 
did not address the matter of any fires onboard the USS 
Enterprise.  Finally, with regard to the Veteran's report that 
while he was onboard the USS Cushing the vessel came under fire 
in the Persian Gulf, in the April 2010 JSRRC response, it was 
noted that a review of the November 1984 deck logs showed the 
vessel was underway to its home port in San Diego, and did not 
document the incidents as described by the Veteran.  A review of 
the record, however, as noted above, shows that the Veteran has 
reported that the USS Cushing came under fire in 1985.  On 
remand, these discrepancies should be addressed.

STRs show that the Veteran was seen in service for an anxiety 
reaction in January 1977; for marital maladjustment and 
adjustment reaction of adult life in December 1980; for 
adjustment disorder with mixed emotional features and recurrent 
major depression in December 1983; and in January 1984, the 
diagnosis was rule out borderline personality disorder and he was 
referred for inpatient psychiatric evaluation/treatment with 
possible follow on to alcoholic rehabilitation center.  It 
appears that he was hospitalized at Great Lakes Naval Hospital in 
January 1984 and March 1984, however, there are no inpatient 
treatment records included with his STRs or available from the 
Great Lakes Naval Hospital.  

On the VA examination in 2004, it was noted that the Veteran 
reported he was treated in the early 1980s at the Tulsa VA 
outpatient clinic in the mental health unit.  Records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  As these VA records could be 
relevant to the Veteran's claim and are considered in the 
possession of VA adjudicators, a remand is necessary to obtain 
complete treatment records from the Tulsa VA outpatient clinic 
from the early 1980s.  38 U.S.C.A. § 5103A(b),(c).

On the VA examination in 2004, the examiner indicated that the 
Veteran had rather extensive history as far as psychiatric 
treatment was concerned, and that he was first treated for 
psychiatric disorders while in the military in 1984.  The 
diagnoses included schizophrenia, residual type, chronic, and 
history of PTSD symptoms.  While the Veteran has asserted he has 
a psychiatric disability related to service, and the medical 
evidence does confirm he has a current psychiatric disability, 
there is no competent medical evidence of record which confirms 
whether any current psychiatric disability, may be related to 
service.  While the Veteran was afforded a VA examination in 
2004, the examiner did not provide an opinion regarding the 
etiology of the Veteran's psychiatric disability.  In that 
regard, the Board concludes that the Veteran has submitted 
sufficient evidence which tends to show that he has current 
psychiatric disability, and there is sufficient evidence of 
treatment for psychiatric symptoms in service.  The Board 
therefore finds that the Veteran meets the criteria for a medical 
examination under the VCAA and that the evidentiary record does 
not contain sufficient medical evidence to make a decision on his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, a remand 
for a VA examination and opinion is necessary in this matter.


Accordingly, the case is REMANDED for the following action:

1. Obtain complete treatment records for the 
Veteran from the Tulsa VA outpatient clinic 
dated from the early 1980s through 1998.

2. Provide the Veteran an additional 
opportunity to provide identifying 
information regarding any medical 
professionals or medical facilities from 
which he received treatment for his 
psychiatric problems from July 1985 to the 
present.  With any assistance needed from the 
Veteran, obtain complete treatment records 
from any named medical professional or 
facility provided by the Veteran.

3. With any additional assistance needed, to 
include a request for clarification to the 
JSRRC or other appropriate entity if deemed 
necessary: (a) explain the discrepancies 
between the February 2009 memorandum from the 
JSRRC coordinator and the April 2010 response 
from the JSRRC - to specifically include the 
discrepancies in the command history 
submitted by the USS Enterprise for 1974 and 
1975 and the 1975 command history submitted 
by VA-97 regarding plane crashes; and (b) 
make a determination as to whether Veteran's 
service onboard the USS Cushing in 1985 was 
in a location involving exposure to hostile 
military or terrorist activity.  

4. Determine whether any of the Veteran's 
reported stressors either (1) involve fear of 
hostile military or terrorist activity and 
are consistent with the places, types, and 
circumstances of his service; or (2) do not 
involve fear of hostile military or terrorist 
activity, and have been sufficiently 
corroborated or verified.  

5. Thereafter, schedule the Veteran for an 
appropriate VA examination to determine 
whether he has a psychiatric disorder, to 
include PTSD, as a result of his military 
service.  The claims folder must be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination, and the examiner must 
indicate in the examination report that the 
claims folder was reviewed.  The examiner 
should conduct a thorough psychiatric 
evaluation of the Veteran and, based on a 
review of the medical records and sound 
diagnostic principles, provide a diagnosis of 
any and all acquired psychiatric disorders 
found.  

If the evaluation results in a diagnosis of 
PTSD, the examiner should state in the 
examination report whether any verified 
stressor(s) are sufficient to support the 
diagnosis of PTSD.  If a stressor claimed by 
a veteran is related to a fear of hostile 
military or terrorist activity, the examiner 
should confirm that the claimed stressor is 
adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to 
the claimed stressor.  If a diagnosis of PTSD 
is not made, the examiner should explain in 
the examination report why such a diagnosis 
is not warranted. 

If the examination results in a diagnosis of 
a psychiatric disorder(s) other than PTSD, 
the examiner should state in the examination 
report whether it is at least as likely as 
not (50 percent or greater likelihood) that 
the any psychiatric disorder present is of 
service onset or otherwise related thereto.  
A complete rationale for all opinions must be 
provided. 

6. Thereafter, review the claims folder and 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided 
with a supplemental statement of the case.  
After the Veteran is afforded an opportunity 
to respond, the case should be returned to 
the Board for appellate review

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


